F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                JUN 18 1998
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 STUART MURRY DOUBLE,

          Plaintiff-Appellant,

              v.                                            No. 97-1316
                                                        (D.C. No. 97-D-1250)
 UNITED STATES OF AMERICA,                                    (D. Colo.)

          Defendant-Appellee.




                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      Plaintiff Stuart Murry Double, appearing pro se, seeks leave to appeal the district

court’s dismissal of his civil complaint without prejudice. Because we conclude the



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
appeal is frivolous, we deny the motion for leave to proceed on appeal in forma pauperis

and dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Double filed pleadings with the district court on or about June 9, 1997, seeking

leave to file a civil action against the United States without prepayment of fees. On June

17, 1997, the court ordered the clerk to commence a civil action and directed Double to

cure various deficiencies in his complaint within thirty days. Double responded by filing

two amended complaints and a petition for writ of habeas corpus, as well as numerous

exhibits. Double alleged he was wrongfully arrested on October 10, 1990, and

subsequently imprisoned for a period of one year and twenty-nine days, without trial.

Although he named the United States as the sole defendant, none of his pleadings

specified which government agencies and/or employees were responsible for the alleged

arrest and imprisonment, nor did the pleadings outline where the alleged arrest and

imprisonment occurred. Double’s first amended complaint sought no relief. His second

amended complaint requested one trillion dollars in damages, but indicated he was willing

to settle for thirty-five million dollars. His habeas petition sought relief from an

unspecified state court judgment.

       After reviewing all of the pleadings and exhibits, the district court dismissed the

action without prejudice because Double failed to comply with the requirements of Fed.

R. Civ. P. 8(a). In particular, the court concluded:

             The cumulative effect of the voluminous and confusing documents
       Mr. Double has filed in this action is to create anything but a short and plain

                                             -2-
       statement of the plaintiff’s claims. See Fed. R. Civ. P. 8(a)(2). The burden
       Mr. Double places upon the defendant and me to identify, interpret and
       respond to his specific legal claims is unreasonable. Neither I nor the
       defendant is obligated to search through the multitudinous filings in this
       action in order to glean a clear and succinct statement of each claim for
       relief. Mr. Double fails to comply with Fed. R. Civ. P. 8(a)(3) by
       submitting three separate pleadings seeking different or unspecified relief in
       the same action.

District Court’s Order at 3-4.

       The decision to dismiss an action without prejudice for failure to comply with Rule

8 is within the sound discretion of the district court, and we review the court’s decision

for abuse of discretion. See Atkins v. Northwest Airlines, Inc., 967 F.2d 1197, 1203 (8th

Cir. 1992); Gillibeau v. City of Richmond, 417 F.2d 426, 431 (9th Cir. 1969). The

complaint must contain “(1) a short and plain statement of the grounds upon which the

court’s jurisdiction depends . . ., (2) a short and plain statement of the claim showing that

the pleader is entitled to relief, and (3) a demand for judgment for the relief the pleader

seeks.” Fed. R. Civ. P. 8(a).

       We have carefully reviewed the entire record on appeal, including the pleadings

and exhibits filed by Double in district court. It is apparent he has failed to comply with

Rule 8(a). Because his appellate pleadings offer no further explanation of his claims, we

conclude the appeal is legally frivolous and subject to dismissal pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).



       Double’s application to proceed on appeal in forma pauperis is DENIED, and the

                                             -3-
appeal is DISMISSED. The mandate shall issue forthwith.

                                              Entered for the Court

                                              Mary Beck Briscoe
                                              Circuit Judge




                                        -4-